ACCEPTED
                                                                                                  01-14-01015-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              4/9/2015 5:00:33 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                           CLERK




                              NO. 01-14-01015-CV
                                                                 FILED IN
______________________________________________________________________________
                                                           1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                        4/9/2015 5:00:33 PM
                                IN THE COURT OF APPEALS                 CHRISTOPHER A. PRINE
                                 FOR THE FIRST DISTRICT                         Clerk
                                     HOUSTON, TEXAS

______________________________________________________________________________

                                         SANDRA NZE
                                           Appellant

                                                 V.

                                      UCHENNA NWABUEZE
                                           Appellee

______________________________________________________________________________


              APPELLANT'S RESPONSE TO APPELLE'S OBJECTION TO
                   APPELLANT'S REQUEST FOR EXTENTION


       Appellant, Sandra Nze, through counsel, Nwadi Nwogu requests the Court to grant

Appellant's request for Extension in this matter. This request is not sought for delay but that

justice may be done in this matter.

       Appellant is Appellee's wife and the co-owner of the property where that she occupies

with her and Appellee's two children. Appellee also occupied this property beginning the year,

2002, until late last year when he discovered that his daughter had been diagnosed with cancer

and requires immediate surgery. Rather than provide medical care for his daughter, Appellee

initiated an eviction of his own entire family from their residence.
The property in question is community property and a Texas court is yet to divide the couple's

assets. A divorce proceeding is pending between the parties in this matter with the Fort Bend

District Court.

       Appellee seeks to evict his wife and children one of whom is very sick and in need of

immediate surgical intervention from their rightful residential property since 2002.

       Appellant and her children are not tenants as Appellee and counsel allege. They are the

rightful owners of the property the reason for this suit.

       Appellee has not suffered a financial hardship as a result of his wife and children residing

in their rightful home.

       Counsel requires reasonable time to do a due diligence review of this matter and

competently defend Appellant. Counsel requests the Court to kindly take into consideration that

Counsel has previously scheduled depositions and out of city trials through April 28, 2015.

       Counsel requests that Appellant's Motion to Extend time to file Appellate Brief be

granted and the deadline for the filing of appellant's brief extended at least 30 days from April

28, 2015.

                                               Respectfully submitted,

                                               ODUNZE NWOGU LAW GROUP, P.C.

                                               By: /s/ NWADI NWOGU
                                               NWADI NWOGU
                                               Texas Bar No. 24074826
                                               6001 SAVOY DRIVE
                                               SUITE 302
                                               HOUSTON, Texas 77036
                                               Tel. (713)334-8080
                                               Fax. (713)334-3533
                                               Email address: NWADI@ONLAWGROUP.COM

                                               ATTORNEY FOR APPELLANT
                            CERTIFICATE OF SERVICE



       I certify that on April 9, 2015 a true and correct copy of this document was served by
facsimile transmission on Carlette White at 713-391-8724.




                                          /s/ NWADI NWOGU
                                          NWADI NWOGU